This case was tried by the court without the aid of a jury and judgment went for plaintiff for the sum of $415.05 and costs. Defendant appeals from the judgment.
Defendant was driving from a private driveway into a main boulevard. Plaintiff approached, traveling upon the boulevard. Defendant's machine was partly across the road, and in endeavoring to avoid it plaintiff's car skidded against a tree and a piece of timber lying by the roadside and into a concrete ditch which ran along the edge of the road, to the damage of his automobile. [1] The court found that plaintiff was not guilty of contributory negligence, and the only question in the case for us to decide relates to such finding. This question is regarding the speed at which plaintiff's car was traveling. In the circumstances of this case plaintiff was not negligent per se
if he was not exceeding thirty-five miles per hour. Having carefully read the evidence, we cannot say that the trial court abused its discretion in determining that plaintiff's speed was not in excess of that rate.
Judgment affirmed.
Works, P.J., and Craig, J., concurred.